Citation Nr: 1753888	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for residuals of a liver transplant.

2. Entitlement to service connection for hypertension, to include as secondary to residuals of liver transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to January 1955. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

In February 2017, this case was remanded for further development and is now ready for adjudication.

In August 2017, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of any additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's current residuals of a liver transplant and hypertension were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between these disabilities and his active service.


CONCLUSION OF LAW

Residuals of a liver transplant and hypertension were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of a service separation examination and VA treatment records.  Pursuant to the Board's remand, in February 2017 records from the Social Security Administration (SSA) were also requested, but the SSA stated that there were no medical records to obtain.

With regard to the Veteran's service treatment records (STRs), the Board acknowledges that the service records are fire-related and a complete copy of the STRs is unavailable.  The Veteran was notified of this in a June 2013 letter. 
The Board observes that the Veteran's claims are ultimately being denied based on the lack of a medical nexus between his service and his current disabilities, not solely on a lack of evidence of in-service complaints of a liver disorder and hypertension.  Hence, the lack of a complete copy of his STRs is not prejudicial in the instant case.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Pursuant to the Board's February 2017 remand, VA examinations were scheduled for April 2017.  However, he failed to report to the scheduled examinations.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Due to the Veteran's failure to appear for the scheduled examinations in April 2017, the Board had no choice other but to decide the claims based on the evidence currently of record.  38 C.F.R. § 3.655.  No further development is therefore warranted. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand (with regard to the claim for service connection for a low back disability).  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has residuals of a liver transplant related to his service, as well as hypertension claimed as secondary to his liver transplant.

As noted above, with the exception of the separation examination, there are no available service treatment records.

Post-service, VA treatment records beginning two years after service show that the Veteran was treated for "infectious hepatitis" in March 1957; "hepatitis, acute, with jaundice, infectious" in November 1958; and "recurrent viral hepatitis" in August 1960.  Additionally, the Veteran's VA treatment records indicate treatment for hepatocellular jaundice in May 1958.  Additionally, the Veteran's separation examination noted that the Veteran had tattoos.
VA treatment records from November 2012 to November 2013 indicate that the Veteran had a liver transplant in 1996 due to hepatoma/hepatocellular carcinoma, including a liver transplant secondary to hepatoma/hepatocellular carcinoma and hypertension).  An active problem list indicates a history of hypertension since March 2001.

The Board finds that the claims must be denied.  There is no competent medical evidence to show that the Veteran has any residuals of a liver transplant or hypertension that are related to his service.  The Board points out that a VA examination was scheduled for the purpose of obtaining an opinion as to whether the Veteran had residuals of a liver transplant and hypertension that were related to his service, but the Veteran failed to appear for the examinations.  38 C.F.R. § 3.655 (2017).

Furthermore, although the STRs are missing, the record does include a January 1955 separation examination which does not indicate any findings, complaints, symptoms, or diagnosis of any liver disorder or hypertension.  Although the post-service record includes a diagnosis of "infectious hepatitis" in March 1957, the Veteran did not undergo a liver transplant until 1996 secondary to hypertension and there is no competent medical evidence to show that the Veteran has residuals of a liver transplant or hypertension that are related to his service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of the Veteran's liver transplant due to hypertension was in 1996 with a history of hypertension since March 2001, which is about 46 years after service.  With regard to hypertension, continuity of symptomatology has also not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to show that the Veteran's residuals of a liver transplant and hypertension are related to his service.

To the extent that the Veteran contends that his hypertension is secondary to his liver transplant and the record suggests that the liver transplant was secondary to his hypertension, service connection has not been granted for residuals of a liver disorder or hypertension.  Therefore, neither disability may serve as a predicate service-connected disability upon which to base these claims, and a claim for residuals of a liver transplant or hypertension based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no evidence to show that a service-connected disability caused or aggravated any residuals of a liver transplant or hypertension.

The Board has taken the Veteran's contentions that his claimed residuals of a liver transplant and hypertension were caused by or related to his service with great care and detail (this was the basis of the Board's remand in order to address this medical question).  Although the Veteran might believe that his residuals of a liver disorder and hypertension are etiologically related to his service, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed residuals of a liver disorder and hypertension.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a liver disorder and hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that residuals of a liver transplant and hypertension are related to the Veteran's active service.  Accordingly, service connection for residuals of a liver transplant and hypertension must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C. § 5107 b); 38 C.F.R. § 3.102 (2017).
ORDER

Service connection for residuals of a liver transplant is denied.

Service connection for hypertension is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


